Citation Nr: 1228282	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  11-11 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected disability pension benefits in the original calculated amount of $9,251.60.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from July 1969 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in Milwaukee, Wisconsin. VA will notify the appellant if further action is required.


REMAND

In his May 2011 Substantive Appeal (on a VA Form 9), the Veteran requested a Travel Board hearing. A May 3, 2012 letter was sent to the Veteran notifying him that a Travel Board hearing was scheduled at the Milwaukee RO for June 13, 2012. See 38 C.F.R. §§ 19.76, 20.704(b), 20.705 (2011). However, two weeks prior to the hearing date, in a Report of General Information from a phone call by the Veteran to the RO on June 1, 2012, the Veteran asked to reschedule the hearing because he was moving at that time. 

Under 38 C.F.R. § 20.704(c), requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown. Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the office of the official of [VA] who signed the notice of the original hearing date. Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness. If good cause is shown, the hearing will be rescheduled for the next available hearing date after the appellant or his or her representative gives notice that the contingency which gave rise to the request for postponement has been removed. Id. 

In an August 2012 letter, the Board concluded that good cause was shown in accordance with 38 C.F.R. § 20.704(c) for a new hearing date due to the timing conflict with the Veteran's moving day. Thus, a remand to the RO in Milwaukee, Wisconsin is required to reschedule the Travel Board hearing request. 

Accordingly, the case is REMANDED for the following action:

The RO in Milwaukee, Wisconsin, must schedule the Veteran for a Travel Board hearing, with appropriate notification to the Veteran and any representative. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


